                                                       UNITED STATES DISTRICT COURT
                                                      EASTERN DISTRICT OF TENNESSEE
                                                             AT KNOXVILLE

MARY SWEARENGIN,                                                       )
                                                                       )
                             Plaintiff,                                )
                                                                       )
v.                                                                     )     No. 3:17-CV-32-DCP
                                                                       )
NANCY A. BERRYHILL,1                                                   )
Deputy Commissioner for Operations,                                    )
performing the duties and functions not                                )
reserved to the Commissioner of Social Security,                       )
                                                                       )
                             Defendant.                                )


                                                                 ORDER

              For the reasons stated in the Memorandum Opinion entered contemporaneously herewith,

Plaintiff’s Motion for Summary Judgment [Doc. 16] is GRANTED IN PART AND DENIED IN

PART and the Commissioner’s Motion for Summary Judgment [Doc. 22] is GRANTED IN

PART AND DENIED IN PART.                                       This case is REMANDED to the Social Security

Administration with instructions that the Administrative Law Judge address the apparent conflict

between the vocational expert’s testimony and the reaching requirements in the Dictionary of

Occupational Titles.

              IT IS SO ORDERED.

                                                                 ENTER:



                                                                 ____________________________
                                                                 Debra C. Poplin
                                                                 United States Magistrate Judge
                                                            
              1
          During the pendency of this case, Nancy A. Berryhill replaced Acting Commissioner
Carolyn W. Colvin. Pursuant to Federal Rule of Civil Procedure 25(d), Nancy A. Berryhill is
substituted as the Defendant in this case.
